In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 15-276V
                                     Filed: March 21, 2016

* * * * * * * * * * * * * * * *                            UNPUBLISHED
JANE PRIVITERA,                               *
                                              *            Special Master Hamilton-Fieldman
               Petitioner,                    *
                                              *            Joint Stipulation on Damages;
v.                                            *            Influenza (“Flu”) Vaccine;
                                              *            Rotator Cuff Tendonitis; Parsonage
SECRETARY OF HEALTH                           *            Turner Syndrome.
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
* * * * * * * * * * * * * * * *
Isaiah R. Kalinowski, Maglio, Christopher & Toale, PA, Washington, D.C., for Petitioner.
Justine Walters, United States Department of Justice, Washington, D.C., for Respondent.

                                          DECISION 1

       On March 17, 2015, Jane Privitera (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34
(2006). Petitioner alleged that an influenza (“flu”) vaccine administered on October 8, 2013
caused her to suffer from rotator cuff tendonitis and Parsonage Turner syndrome.

        On March 18, 2016, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccination caused
Petitioner’s shoulder injury, alleged Parsonage Turner syndrome or any other injury or her
current condition. However, the parties agree to the joint stipulation, attached hereto as
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, codified as amended at 44 U.S.C. §
3501 note (2012). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                1
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

       A lump sum of $80,000.00 in the form of a check payable to Petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C. §
       300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amounts for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2
Case 1:15-vv-00276-UNJ Document 28 Filed 03/18/16 Page 1 of 5
Case 1:15-vv-00276-UNJ Document 28 Filed 03/18/16 Page 2 of 5
Case 1:15-vv-00276-UNJ Document 28 Filed 03/18/16 Page 3 of 5
Case 1:15-vv-00276-UNJ Document 28 Filed 03/18/16 Page 4 of 5
Case 1:15-vv-00276-UNJ Document 28 Filed 03/18/16 Page 5 of 5